DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 18 October 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cryogenic temperatures” in claims 1 and 11 is a relative term which renders the claims indefinite. The term “cryogenic temperatures” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further this is not a term of art, as different sources provide different ranges for what is considered “cryogenic” (see for example https://www.britannica.com/science/cryogenics which defines cryogenic as -150 C to -273 C and https://www.epa.gov/epcra/what-considered-cryogenic-conditions which states cryogenic conditions are temperatures lower than -130 F or -90 C). For examination purposes only, “cryogenic temperatures” will be treated as temperatures lower than --130 F as defined by the EPA. 
	The remaining claims are rejected based on their dependency. 

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9, 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carns et al. (EP 2,058,573 A1 hereinafter “Carns) in view of Kashy (US 2021/0190245).
In regards to claims 1, 7, 11, and 17, it is first noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “that is operable at cryogenic temperatures” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “fluid flow connector".  Therefore, little patentable weight is given to "operable at cryogenic temperatures". 
Carns discloses a fluid flow connector (see figs. 9-15) comprising: 
a first connector body (206) defining: 
a first inner bore (202); and 
a first plurality of outer bores (216); 
a second connector body (208) defining: 
a second inner bore (202); and 
a second plurality of outer bores (216), wherein, in an operational configuration in which the first connector body is attached to the second connector body, the first inner bore is configured to mate with the second inner bore to form a first fluid channel, and the first plurality of outer bores are each configured to mate with a respective one of the second plurality of outer bores to form a second fluid channel (shown in figs. 12 and 13); and
a sealing mechanism (240, 242, 244, 246) configured to, in the operational configuration, seal the first fluid channel from the second fluid channel and seal the second fluid channel from an external environment of the fluid flow connector (shown in fig. 12, the sealing mechanism comprising at least one groove (shown in fig. 12) and at least one sealing element (240, 242, 244, 246) disposed within the at least one groove.
Carns does not disclose the sealing element comprises a material that is deformable at “cryogenic temperatures”, but rather is silent to the material of the sealing elements.  
However, Kashy shows a similar fluid flow connector, and further shows that indium is a known material for sealing elements (42) and also an alternative to rubber and metal sealing elements (see paragraph [0026]).
It would have been obvious to one having ordinary skill in the art to modify Carns by making the sealing elements from indium as taught by Kashy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  
Regarding the method steps of claim 11, it is axiomatic that the mere presence of said structural elements is indicative that these elements were “provided” and therefore the various “providing” steps have been met.
In regards to claims 2 and 12, Carns further discloses in the operational configuration, the first fluid channel and the second fluid channel are concentric such that the second fluid channel surrounds the first fluid channel (shown in fig. 12).
In regards to claims 3 and 13, Carns further discloses the sealing mechanism comprises a first sealing element (246) disposed circumferentially around the first fluid channel and a second sealing element (240) disposed circumferentially around the second fluid channel.
In regards to claims 4 and 14, Carns further discloses the at least one sealing element comprises a first sealing element ( 246) and a second sealing element (244) and the at least one groove of the sealing mechanism is defined by the first connector body and comprises:
a first groove (groove that holds seal “246”) configured to receive a first sealing element therein, wherein the first groove is positioned circumferentially around the first inner bore; and\
a second groove (groove that holds seal “240”) configured to receive a second sealing element therein, wherein the second groove is positioned circumferentially around the first plurality of outer bores.
In regards to claims 5 and 15, Carns further discloses the second connector body further defines:
a first sealing surface configured to abut the first sealing element positioned within the first groove (shown in fig. 12); and
a second sealing surface configured to abut the second sealing element positioned within the second groove (shown in fig. 12).
In regards to claims 9 and 19, Carns further discloses the first connector body and the second connector body each define one or more through-holes (shown in figs. 14-15) configured to receive corresponding bolts therein such that, in the operational configuration, the bolts are configured, via the through-holes, to secure the first connector body to the second connector body (shown in fig. 13).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carns and Kashy as applied to claims 4 and 14 above, and further in view of Kocourek (US 2017/0051852).
In regards to claims 8 and 18, Carns and Kashy teach the connector of claim 1 and the method of claim 14. Carns does not disclose the first groove and the second groove each define a deformation feature configured to plastically deform the first sealing element and the second sealing element, respectively.
However, Kocourek teaches a fluid flow connector with a groove (50) having a deformation feature (58) configured to plastically deform a sealing element (20).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the first and second grooves of Carns with a deformation feature, in order to helps retain the seals in the grooves by blocking upward movement of the top surface of the seal, as taught by Kocourek at paragraph [0049]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carns and Kashy as applied to claims 1 and 11 above, and further in view of Dill (US 2015/0369400).
In regards to claims 10 and 20, Carns and Kashy teach the connector of claim 1 and the method of claim 11. Carns does not discloses a screwed flange configured to secure the first connector body to the second connector body, but instead shows the connectors being connected via bolted flanges.
However, Dill teaches a similar connector and shows that connecting the two connectors by bolted flanges (fig. 4) and a screwed flange (fig. 8) are obvious variants of each other, achieving no unexpected results. Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the connector of Carns with a screwed flange connection as taught by Dill, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP §2143 (1)(B).

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the amended language, please see the updated rejection above which shows how these limitations are taught by Carns in view of Kashy. 
In response to applicant’s argument  that Carns does not disclose a fluid connector that is operable at cryogenic temperatures, it is first noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “that is operable at cryogenic temperatures” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “fluid flow connector".  Therefore, little patentable weight has been given to "operable at cryogenic temperatures".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679
10/24/2022